Citation Nr: 1639383	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of Dilantin toxicity, as a result of treatment provided by a VA medical facility in May and June 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Additional disability was not caused or aggravated by VA treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of Dilantin toxicity, as a result of treatment provided by a VA medical facility in May and June 2008, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2008 letter, the Veteran was informed of the evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claim in the October 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  Pursuant to the Board's November 2013 remand instruction, additional VA outpatient treatment records including treatment records pertaining to the Veteran's treatment in May and June 2008 were obtained.

In addition, the Veteran was afforded VA examination in January 2010, and pursuant to the Board's remand, another examination in January 2014 with clarifying opinion as to whether the Veteran has additional disability as a result of treatment for the Veteran's Dilantin toxicity in May and June 2008, as instructed in the Board's remand. The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Veteran also presented testimony at the hearing in June 2008.  During the hearing, the issues were clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.
	
For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

The Veteran contends that he experienced severe Dilantin toxicity with residual disability resulting from mistreatment by a VA medical facility in May and June 2008.  He argues that he was misdiagnosed during treatment in May 2008 when he presented with symptoms of dizziness, restlessness, and sweating.  He stated that his Dilantin level was not checked during his visits for treatment.  Once his symptoms increased and he could no longer feel his legs, his Dilantin level was checked and it was an 84 or 96, instead of 10 to 20.  His believes that VA's failure to monitor his Dilantin level resulted in additional disability.  In an October 2008 statement, the Veteran argued that he suffered from paralysis of his lower legs for a period of time, and subsequent weakened lower extremities.  He developed loss of feeling and numbness in his hands and fingers, and "30 percent of his memory."  He also reported that he developed posttraumatic stress disorder.  Further, the Veteran noted that, as a result of having to use a wheelchair, he developed bilateral carpal tunnel syndrome.  

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).  

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case.  

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Initially, the Board notes that service and post-service VA treatment records reflect that the Veteran began suffering from seizures in August 1977 after suffering trauma to the head.  He was treated with Dilantin subsequent to this event.  VA treatment records document treatment for seizures with Dilantin.  Treatment record dated in the 1980s also document diagnosis of personality disorder/hysterical personality disorder and paranoid schizophrenia.  Diagnosis of right upper extremity reflex dystrophy syndrome is also noted.

In April 1988, the Veteran presented for VA treatment for complaints of back pain with symptoms radiating to the lower extremities.  At that time, he was assessed with mechanic musculoskeletal low back pain with strong psychiatric overlay, atypical anxiety disorder with possible delusional features and somatic complaints, mixed personality, and history of seizure disorder.

An April-May 1991 VA hospitalization report reflects that the Veteran was diagnosed with conversion disorder with pseudoseizures, personality disorder not otherwise specified with histrionic and narcissistic features, and possible history of complex partial seizures.

VA treatment records dated in 1996 document diagnoses of psychogenic paraplegia, generalized anxiety disorder, and dependent personality disorder.

A September 2007 VA discharge report notes diagnoses of headache and left leg weakness of unclear etiology, complex regional pain syndrome in the right arm, chronic, since 1991 IV-related infection, unspecified mental disorder, history of seizure disorder, nicotine dependence, hypertension, neurogenic bladder, and organic brain syndrome.

On May 8, 2008, the Veteran called the VA medical center (VAMC) with report of dizziness and sweating.  He stated that the top of his head felt stinging and it was cold.  His eye blurred and he stated that it felt like he was going to fall even when sitting down.  He had no chest pain.  He was instructed to go to the nearest hospital within 2 to 4 hours.

The Veteran was subsequently seen at the VA emergency room on May 8, 2008 with complaint of dizziness and feeling "drained."  He noted headaches, tingling in the face and scalp, tunnel vision, and near syncope.  He stated that during these episodes, his blood pressure had increased and then leveled-off afterwards.  He had not had any seizures since January.  During the course of hospitalization, he had another episode of high pressure and flushing/tingling in the face.  He was given Clonidine and had resolution of his symptoms with decrease of his blood pressure.  CT scan of the head was normal. He was assessed with hypertensive urgency and seizure disorder. He was discharged to home with instructions to increase Metropol, take Dilantin as ordered, follow-up with his primary care physician, and return to the emergency room if blood pressure continued to be high or he developed stroke symptoms.

An addendum dated on May 8, 2008, notes that the Veteran had not been taking Dilantin regularly and his Dilantin level was sent.   Lab records noted a Dilantin level of 6 (low) on this date.

The Veteran was seen by VA primary care on May 12, 2008.  At that time, he had a history of feeling warm, flushed, and dizzy.  He had episodes where he had spots in front of his eye.  He had been trying to taper down on his morphine and had been taking Morphine daily and at times once every 2-3 days.  He was assessed with hypertension questionably exacerbated by withdrawal syndrome and chronic pain syndrome.  He was to resume morphine, switch to Atenolol, and continue with all other current medications.

A May 15, 2008 addendum report notes the VA physician's note that he informed the Veteran that it was okay to split his Dilantin dosage and that some of his symptoms may be secondary to withdrawal and trying to taper it on his own.

On VA primary care treatment on May 22, 2008, the Veteran continued to report feeling dizzy and lightheaded with blurred vision at various times a day.  His blood pressure was still fluctuating.  He was having difficulty with intercourse.  He was assessed with hypertension with orthostatic symptoms, anxiety, fatigue probably secondary to beta blocker, and questionable Peyronie's disease with erectile dysfunction.

A May 26, 2008, the Veteran presented at the VA emergency department with complaint of stinging in his hands, numbness, weakness, and fatigue.  An assessment of intermittent episodes of feeling hot, face turning red, nausea, diaphoresis, and stinging sensation that involved the entire head was indicated.  These symptoms lasted for 15 to 20 minutes and then resolved.  He had no slurred speech or weakness of the extremities.  Symptoms then returned.  Blood pressure had been elevated for the previous two days.  He was monitored for these symptoms.

A May 27, 2008 VA administrative note reflects that the Veteran called with report of increase symptomatology of numbness in the face and hands, difficulty ambulating, and requesting that he been seen.  The consulting physician recommended medication changes for blood pressure and anti-anxiety medication.

On May 29, 2008, the Veteran presented for treatment reported that he removed a tick about 2 weeks prior from his right upper leg.  He had intermittent sweats and dizziness.  The Veteran was assessed with dizziness/sweats, questionable Lyme's disease versus anxiety/depression.  It was noted that his blood pressure was not severe enough to cause the current symptoms.  He was prescribed Lyme reflex serology and Augmentin.  

A May 30, 2008 administrative note indicates that the Veteran called to report tremors in both hands, chills, sweating, sharp pain in the right side of the head, dizziness, near syncope, blurred vision and anxiety.  It was noted that they were awaiting results of the Lyme's blood testing.  He was notified of his Dilantin level taken on May 8.  He was to wait on instruction on whether to increase dosage for therapeutic level.  He was being tapered off of his morphine dosage.

On June 4, 2008, the Veteran was seen in the emergency room.  He had multiple complaints about what was not done during previous emergency room/hospital visits.  At that time, he complained of dizziness, nausea without vomiting, loss of appetite, arm pain, and vision changes.  He was alert and oriented.

Lab results revealed Dilantin level of greater than 40, with normal range being 10 to 20.  A staff physician indicated that the recent history of nausea/vomiting, chills and numbness were likely secondary to Dilantin toxicity.  

A June 4, 2008 history and physical report notes that the Veteran was admitted upon referral from the emergency room for bilateral upper extremity numbness.  At his clinic appointment, he reported numerous symptoms, including severe dizziness, nausea, and vomiting which was generally related to any head or eye movement, episodic visual blurring or "brownouts" with relative preservation of central vision, but loss of peripheral vision and dysesthesias of the posterior neck and head.  He reported a 5 day history of nausea/vomiting and one week history of ataxia.  He had numbness of the hands and feet since May 8, 2008.  He had recently been tapering morphine.  He was seen on May 26, 2008, for similar symptoms, but the seemed to have worsened since that time.  He was evaluated in the emergency room and found to have a toxic Dilantin level greater than 40.  He reported no change in his Dilantin prescribed.  His last Dilantin level was 6 in May 2008.  He was to be admitted by the neurology department.

A June 4, 2008 VA neurology outpatient consultation reflects that the Veteran was referred from the emergency department for bilateral upper extremity numbness.  He was accompanied by his wife, who reported the development of a variety of symptoms including severe dizziness with nausea and vomiting, generally related to head or eye movement, as well as episodic visual blurring of brownouts with relative preservation of central vision, but loss of peripheral vision and associated with dysesthesias in the posterior aspect of his neck and head.  Numbness in his hands had been persistent rather than episodic.  He had previous difficulties with the right extremity related to infection and subsequent surgical drainage.  He developed regional from this injury.  He also had to have cervical neuro stimulator removed in the past due to infection, but this had been replaced.  The left hand numbness was clearly new.  He was seen in the emergency department on May 26, 2008, but the symptoms seemed to have worsened since that time.  He was previously admitted to neurology service last year for possible transient ischemic attack.  Of note during this episode was an attempt to reduce the dose of morphine from 200 milligrams to 130 milligrams per day.

A CT scan of the head was normal.  Cranial nerves were intact except for nystagmus in all directions.  He was unable to move the eye or neck without nausea.  Motor examination showed diffuse distal right upper extremity weakness.  Deep tendon reflexes were 2+ in the left upper extremity, 1+ in the right upper extremity, and 2+ in both lower extremities.  Sensation was decreased to pin in the right upper extremity and left upper extremity, most prominently distally.  There was left upper extremity sensory loss in the C5-7 territory.  There was decreased sensation to pin from C2 on the left and C4 on the right.  Standing gait markedly exacerbated dizziness.  Dilantin level was greater than 40.  

In the days following this admission, it was noted that his Dilantin level gradually decreased with supportive care.  On June 8, 2008, Dilantin level was 13.8.

A June 8, 2008 neurology consultation notes that the Veteran's admittance Dilantin level was approximately 39.  The Veteran underwent electroencephalogram with an impression of recurrent episodes of slow-wave activity of arrhythmic character and in the delta frequency arising from the right hemisphere.  This finding was most consistent with focal cortical dysfunction affecting the right hemisphere.  Possible structural causes included focal vascular disease, head trauma, as well as space-taking lesions.

A June 10, 2008, nurse report notes that the Veteran endorsed symptoms of unsteady gait, lack of sensation in the pads of the feet, and upper extremity numbness and numbness and tingling in the lower extremities.  He felt that he was "spiraling down" and depression was setting.  He was increasingly frustrated with the lack of answers to his many concerns about the short and long term adverse effects of Dilantin toxicity.  He felt that many of issues were not being addressed, and did not understand how the doctors felt he would be ready by the end of the week.  He believed that he was having adverse reactions to the Dilantin toxicity on an ongoing basis.  

Continued hospitalization records through the week note episodes of dizziness, blurred vision, pressure in the side of his head, and extremity weakness and pain.  Neurological examinations note possible cerebellar pathology.  Cardiac examination revealed no cardiac cause for his complaints.

A June 18, 2008 physical medicine rehabilitation note indicates that the Veteran continued to report episodes involving right facial numbness and stinging in his hands and feet, despite the drop in Dilantin level.  After physical examination, an impression of gait abnormality, ataxia, right arm pain, history of traumatic brain injury, and episodes of sweating and numbness was noted.

On June 21, 2008, it was noted the Veteran's Dilantin toxicity had resolved, and it was unclear as to cause of the Veteran's episodes, as they had no consistent defining characteristic except for the symptoms.  Full evaluation for infection cause had been pursued and appeared to be negative.  Further evaluation of medication/endocrine/neoplastic/neurologic cause was recommended.  

A June 26, 2008 discharge summary indicates that the Veteran was diagnosed with Dilantin toxicity, ataxia, and episodes of diaphoresis, dizziness, and changes in skin color of unclear etiology.  He was transferred to a rehabilitation facility.

A July 2008 social work note reflects that the Veteran was progressing, but was still unable to ambulate on his own without an assistive device.  These records reflect that he was discharge from the rehabilitation facility after approximately two to three weeks, but was still wheelchair bound.  A July 21, 2008 report notes that the Veteran's Dilantin level was 11.4.

A July 2008 neurology note reflects that the Veteran was recently discharged from the neurology ward for sudden onset of ataxia that was described as due to Dilantin toxicity, in addition, he had recurrent episodes of diaphoresis and skin color changes of undetermined cause.  Since his discharge from the hospital, he had noted bilateral weakness of the legs associated with numbness extending from about the upper third of the legs distally.  He was unable to walk.  He was diagnosed with recurrent episodes of diaphoresis, alteration of skin color with possible cases of hypoglycemia as well as autonomic dysreflexia, probable cervical myelopathy probably related to trauma, peripheral neuropathy of an undetermined cause, phenytoin intoxication as a possible cause, and recurrent episodes of altered behavior, of undetermined cause.

An August 2008 VA endocrinology note reflects that the Veteran's diaphoretic episodes did not fit a specific endocrine disorder and laboratory findings were unremarkable.

A September 2008 VA spinal cord injury note reflects that the Veteran had voluntary bowel and bladder, but was diagnosed with neurogenic bladder for many years, unchanged since the Dilantin toxicity.  Paraplegia with some sensory loss coupled with tetraplegia, suspected spinal cord lesions, was also indicated.  The Veteran reported new complaint of back pain, which he felt was due to immobility from his Dilantin toxicity.  An MRI was unable to be considered, and the Veteran refused EMG and Myelogram.  

A September 2008 VA neurology note indicates that the Veteran experienced bilateral lower extremity paralysis of unknown etiology, to the Veteran contended it was due to Dilantin toxicity.

A September 2008 VA neurology consultation reflects that the Veteran had been using a wheelchair since May 2008, according to him.  He complained of burning sensation and weakness in both hands, specifically, the radial 3 fingers of each hand, 3 days ago.  He stated that everything had worsened since he was using a wheelchair, and described weakness in the arms and burning pain.  

He reported that, since the episode of Dilantin toxicity, he was transferred to a skilled nursing facility and placed on Keppra for seizure control.  He stated that he had 1 to 2 focal seizures during that inpatient treatment, but none since.  He continued to report lower extremity weakness-essentially paralysis-with movement of the hips only.  He denied bowel or bladder incontinence, and he was unable to move his legs at the time he was seen in follow-up.  

In summary, the examination focused on the Veteran's new complaints related to his hands.  Examination was suggestive of carpal tunnel syndrome, probably secondary to wheelchair use, and also complicated by the fact that he used his computer 15 minutes or more daily.  The rest of the neurological examination was essentially unchanged since June, which the exception of some contraction of leg adductors and abductors.  

He was assessed with numbness and dysesthesias of the upper extremities, likely carpal tunnel syndrome due to repetitive hand use of rolling the wheelchair the past 3 to 4 months.  He was also assessed with seizure disorder and bilateral lower extremities paralysis, etiology still unclear.

An October 2008 VA treatment report notes that the Veteran reported bilateral hand and wrist burning pain with swelling since September 2008, with pain opening and closing the hands, and new right shoulder pain starting soon after with limitation of motion.  It was noted that he was using a power wheelchair, and that he had bilateral wrist and right shoulder pain, with bilateral wrist and hand edema from September 2008, insidious onset, now with bilateral carpal tunnel syndrome, apparently from manual wheelchair propulsion beginning June 2008, consistent with polyarthropathy.  Incomplete quadriplegia from June 2008 Dilantin toxicity, with voluntary bowel and bladder was also noted.  

A November 2008 VA physical therapy consult reflects history of paraplegia, bilateral carpal tunnel syndrome, right shoulder pain and adhesive capsulitis and referral for power mobility.  He reportedly used a manual wheelchair within the home.  The therapist noted that the Veteran was capable to operate a scooter and perform modified independent transfers, and he was to continue to use manual wheelchair in the home.  

A November 2008 VA neurosurgery consultation reflects that the Veteran presented with a longstanding history of chronic pain syndromes with placement of dorsal column stimulators, the last one in 2005 in his neck.  He had an episode several months ago where his Dilantin rose to over 40 and he developed paraperesis in the lower extremities, and only in the last few days had started to regain sensation, and some more movement in his legs.  He also had a problem with his right hand cramping up greater than the left.  An EMG and nerve conduction study showed right carpal tunnel syndrome in addition to the left.  

A December 2008 VA psychology note indicates that the Veteran was able to stand and take a few steps and move his legs in functional manner.

A December 2008 VA rheumatology consultation reflects that the Veteran was adamant that the VA system had "messed him up."  He discussed a hospitalization in the 1990s for seizure with subsequent development of compartment syndrome and cellulitis.  He stated that no one checked his Dilantin level, which led to toxicity and subsequent paraplegia.  The Veteran was assessed with right elbow pain, probably medial and lateral epicondylitis, reflex sympathetic dystrophy by history, shoulder pain; probably degenerative joint disease, questionable paraplegia, and polyarthalgia.  Bone scans were negative.  The examiner noted that the Veteran did not have a focused history of his joint problems and everything referred back to compartment syndrome in the 1990s or the Dilantin toxicity last year.

The Veteran underwent right carpal tunnel release in December 2008, and left carpal tunnel release in May 2009.  He subsequently underwent anterior cervical discectomy and fusion secondary to cervical stenosis and radiculopathy in October 2009.

On VA examination in January 2010, the Veteran reported that he had remained on Dilantin since 1977.  He stated that, since the incident of Dilantin toxicity in June 2008, he experienced symptoms of lethargy, paralysis of the lower extremities, erectile dysfunction, neurogenic bladder, hypertension and eventual right hemiparesis, and cluster headaches.  He stated that his Dilantin level was 89 when he was admitted.  He remained in the hospital for several weeks.  He also required bilateral carpal tunnel surgery, which he says resulted in having to use a wheelchair since the overdose in 2008.  He stated that he now had an electronic scooter and was awaiting a right leg/ankle brace to enable him to walk.  He had obvious right food drop and difficulty walking with a roller walker, but physical/occupational therapy said he had made a lot of progress, as he was initially told that he would most likely never walk again.  He indicated that, since the toxicity in 2008, he had begun to have many more short and long seizures, and he had a neurogenic bladder.

The Veteran also endorsed paralysis of the right side, intermittent ataxia and dizziness since 2008, and an increase in cluster headaches.  

The examiner diagnosed seizures, neurogenic bladder, cluster headaches, right hemiparesis/foot drop, neuropathy of the plantar surface of the right foot, status post right shoulder sprain, status post cervical discectomy with fusion, hypertension, and bilateral carpal tunnel syndrome.

The examiner notes that epilepsy, neurogenic bladder, hypertension, cluster headaches, and peripheral neuropathy all exited prior to June 2008.  He had also since bilateral carpal tunnel syndrome surgery and anterior cervical laminectomy/fusion, which also may have altered his symptoms/residual effects.  Therefore, he could not resolve this issue without resorting to mere speculation.  He noted that the Veteran was inpatient at the time of examination following this surgery, so all of his symptoms might not be due to Dilantin toxicity.  A comparison of discharge summaries when admitted for toxicity and a September 2007 treatment report revealed that the only added diagnoses were ataxia, dizziness, and diaphoresis.  On June 4, 2008, his Dilantin level was 39.6.

During the Veteran's August 2011 Board hearing, the Veteran testified that he began taking Dilantin in 1977.  He was taken off of it because his seizure condition improved, but restarted the medication in August 2007.  He noted that he started experiencing symptoms of dizziness in May 2008.  He also noted that the treating VA physician thought it was a tick virus and put him on antibiotics.  His condition progressed to numbness in the legs and dizzy spells.  He went back to the VAMC again, and at that time it was thought he had the flu.  He went a few days later after losing ability to walk to the VAMC emergency room in June 2008.  At that time, they performed a Dilantin blood level, and which time it was a reading of 86 or 89 and he was told he had Dilantin toxicity.  He stayed at the hospital for three weeks and then went to rehabilitation.  He did not regain any sense in his legs until November.  He had carpal tunnel surgery in both hands from being in a wheelchair, and wore a brace on the left.  He also discussed emotional difficulties stemming from the event.

The Veteran argued that VA should have taken his Dilantin level every time he presented to the hospital, and that additional disability was caused by failing to monitor his Dilantin level in a timely fashion.  He noted that he had problems with Dilantin in the past and had to seek hospitalization on several occasions.

On VA examination in January 2014, the Veteran reported that in 2008, he went to the Kansas City VAMC emergency room three times with symptoms of leg tingling.  The last time he was admitted, he could not walk or feel his legs.  He stated that he went to a rehabilitation center for this problem.  He reported that his feeling "came back" in his legs that November, but he has some residuals in the right leg, and it felt heavy and was slow to move.  He also stated that he had right food drop.  He also reported that he developed cluster headaches while in the hospital.  He still had them but not as many as before; they occurred once or twice a week.  They could last all day or a couple of hours.  He stated that to treat them, he had to go into a dark room and used ice packs.  He says he is on medication, which helped.  He stated that from being in a wheelchair he got carpal tunnel syndrome in 2008 or 2009 and had to have surgery.  He wore braces because he had trouble walking.  The Veteran also reported that he was put on a new medication for hypertension within the last year, and had been on medication since 1980.  

The Veteran was afforded various examinations, at which time he was diagnosed with traumatic brain injury with related seizures, hypertension, bilateral carpal tunnel syndrome, and reflex sympathetic dystrophy of the right arm.

On peripheral nerves examination, the examiner indicated that the Veteran did not give good effort on the strength portion of the examination in his legs, and she reported that she would not input faulty strength numbers.  He was able to walk upright and bear weight, but the effort he gave was less than that which would support his weight.  His bilateral lower extremity EMG and nerve conduction study were normal.  She notes that his right lower extremity distal leg muscles showed decreased recruitment mostly likely related to poor effort and disuse.  

With respect to the diagnosed seizure disorder, the Veteran reported that had been taking Dilantin for seizures since the injury on active duty.  He now took Keppra for his seizures.  He stated that he now had seizures about every 3 months, described as "zoning out."  He was able to drive, as the seizures were controlled.  He now only had focal seizures, and his last major seizure was in 2007.  After examination, the examiner diagnosed tonic-clonic seizures or grand mal seizures, and focal motor seizures.

With respect to whether the Veteran had chronic residuals of his episode of Dilantin toxicity in 2008, the examiner opined that such was "extremely unlikely."  In so finding, the examiner expressed her belief that the Veteran did have dizziness and nausea which resolved.  His episode was compounded by the fact that he was tapering down on his Morphine on his own at the time, which was well-documented, and the paralysis was psychosomatic.  His level was 39.6 at highest on admission, and was down to 18.1 the next day.  Normal therapeutic range was 10 to 20.  

The examiner cited to relevant treatment records from 2008, and noted that his lower extremity complaints of numbness and tingling and lack of strength in his legs was not shown to be so on nerve conduction study or EMG.  In fact, on examination the neurologist stated that the right lower extremity distal leg muscles showed decreased recruitment most likely related to "poor effort" and disuse.  During his examination, he did not give much effort either, during the strength portion, but he had enough leg strength to walk.  

The examiner noted that the Veteran had three documented episodes of lower extremity leg paralysis in his life, which was more than coincidental.  The second was deemed to be conversion disorder and psychogenic paraplegia.  She noted an August 1995 VA treatment report assessing lower extremity paresis and cramping, anxiety disorder, seizure versus pseudoseizure, and urinary incontinence.  That treatment provider also noted pseudoseizures and conversion disorder.  The examiner also discussed a December 1996 VA treatment report noting diagnosis of psychogenic paraplegia, and an August 1997 report indicating somatic complaints, and various VA treatment reports noted compliant of lower extremity weakness dated in the late 1990s.  Citing to medical text, the examiner noted that conversion disorder is a condition in which you should psychological stress in physical ways.

The examiner continued, citing to medical research, and noted that Dilantin was not known to cause lower extremity paralysis.  Signs of mild to moderate toxicity were typically confined to nystagmus, ataxia slurred speech, nausea, and vomiting.  Another article noted common symptoms as rapid eye movements, difficulty speaking or slurred speech, lethargy, problems with coordination or balance, dizziness, unusual body movements, or shakiness.  Other possible symptoms included confusion, hallucinations, coma, seizures, double vision, difficulty swallowing, or low blood pressure.

In regard to the Veteran's bilateral carpal tunnel syndrome, the examiner noted that the Veteran was diagnosed with bilateral carpal tunnel syndrome after the Dilantin toxicity event.  His contention was that his carpal tunnel was caused by being wheelchair bound after Dilantin toxicity.  She noted that he received a wheelchair from VA in July 1998, 10 years prior to the Dilantin toxicity episode.  It was well-documented that he used the wheelchair chronically prior to the Dilantin toxicity event, including after a back injury and knee surgery.  He expressed that, because she did not believe that his lower extremity complaints were caused by the Dilantin toxicity, but were of psychological cause such as conversion disorder which he had been diagnosed with in the past, he did not find that the carpal tunnel was related to Dilantin toxicity.

Lastly, the examiner pointed to treatment records documenting that the Veteran was not a reliable historian.

As to whether the Veteran's Dilantin toxicity resulted in increased signs or symptoms a previously diagnosed condition, the examiner also answered in the negative and noted that such situation was extremely unlikely.  Again, because the Veteran was given a wheelchair in 1998, and she did not believe that his lower extremity complaints were related to Dilantin toxicity, he did not find that his carpal tunnel syndrome was related to Dilantin toxicity.

Finally, she noted the Veteran's Dilantin level was checked in January 2008 and May 2008 prior to his June 2008 toxicity event.  After an exhaustive search of his medical records, he could not find VA or its physicians negligent in any way.

In sum, there is no evidence of additional disability stemming from the VA treatment for Dilantin toxicity in May and June 2008.  The Board notes that the immediate conditions surrounding the Dilantin toxicity, including episodes of dizziness and nausea have resolved.  The Dilantin toxicity itself also resolved shortly after the Veteran's admission.  Cause for many of the Veteran's complaints and symptoms could not be found on numerous examinations and tests, and hospitalization records from this time period do not link any chronic disability to the toxicity itself.  Moreover, disabilities such as neurogenic bladder, headaches and leg weakness existed prior to this event.  Most importantly, the May 2014 VA examiner determined that the Veteran does not have residual disability related to the Dilantin toxicity.  

To the extent that the record reflects that the Veteran had carpal tunnel syndrome related to use of a wheelchair following the incident, the Board notes the VA examiner extensively reviewed the record, and found that the Veteran's lower extremity complaints and use of a wheelchair was not due to Dilantin toxicity.

The Board accepts the opinion of the January 2014 VA examiner as probative evidence on the question of whether the Veteran has additional, residual disability resulting from the VA treatment, as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and Veteran has not identified or even referred to the existence of any other medical opinion that, in fact, supports the claim for compensation under 38 U.S.C.A. § 1151.

The Board acknowledges the VA treatment records documenting symptoms following the Dilantin toxicity event and indicating that the Veteran suffered from paraplegia from Dilantin toxicity.  However, the notations are largely based on the Veteran's self-report.  In addition, the treatment provider did not provide any rationale or indicate review of the record in providing these notations; accordingly the Board finds these notations clearly outweighed by the other medical evidence of record, to specifically include the 2014 VA opinion.

In sum, the most probative opinion is against the finding of additional disability stemming from the VA treatment for Dilantin toxicity in May and June 2008.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he suffers from additional disability related to his Dilantin toxicity, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  Certainly, he is competent to report his symptoms, particularly symptoms surrounding the Dilantin toxicity event.  However, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record, and specifically the reasoned opinion of the physician who provided the January 2014 opinion provider who has greater expertise and training than the Veteran to speak to medical diagnosis and etiology.

Finally, to the extent that the Veteran reports emotional/psychiatric disability and hypertension related to the event, the Board notes that he is already service-connected for organic personality syndrome with conversion and psychogenic seizures with posttraumatic stress disorder, mood disorder, with traumatic brain injury and hypertension.  

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to a May and June 2008 treatment for Dilantin toxicity.  See 38 U.S.C.A. § 1151; 38 C.F.R. 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.

As the preponderance of the evidence indicates that the Veteran does not experience additional disability due to VA treatment afforded him in May and June 2008 for Dilantin toxicity, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of Dilantin toxicity, as a result of treatment provided by a VA medical facility in May and June 2008, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


